UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1385



WILLIE JAMES PRICE,

                                            Plaintiff - Appellant,

          and


VALERIE YOUNG,

                                                         Plaintiff,

          versus


RONALD C. MCCORMACK, Attorney; EDWARD F.
HOLLORAN, Attorney; RUSSELL D. KNIGHT; GEORGE
MILLESON,

                                           Defendants - Appellees,


STAFFORD COUNTY,

                                                            Movant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1212-A)


Submitted:   July 7, 2003             Decided:   September 10, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Willie James Price, Appellant Pro Se. John Andrew Basham, HEILIG,
MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia; Gerald Thomas Schafer,
INJURY LAW CENTER, Virginia Beach, Virginia; Russell D. Knight,
Stafford, Virginia; George Milleson, Stafford, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Willie James Price appeals the district court’s order denying

a motion to reinstate a 42 U.S.C. § 1983 (2000) action that the

district court dismissed in 2001 for failure to state a claim.*

The district court construed the motion under Fed. R. Civ. P. 60(b)

and denied it. We have reviewed the record and the district court’s

order, and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.   Price v. McCormack, No. CA-

01-1212-A (E.D. Va. Mar. 12, 2003).   We also affirm the magistrate

judge’s order awarding sanctions to the Defendants.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
      Although Valerie Young was an original party to this case in
the district court, only Willie James Price has pursued this
appeal.


                                3